27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Raymond R. WINTERS, Harold Speck, Appellees,v.NORTHWESTERN NATIONAL CASUALTY COMPANY, Appellee,United Fire and Casualty Company, Appellant.Raymond R. Winters, Harold Speck, Appellees,v.Northwestern National Casualty Company, Appellant,United Fire and Casualty Company, Appellee.
Nos. 93-3919, 93-4052.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  June 24, 1994.

Before BOWMAN, Circuit Judge, WEIS,* Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
This declaratory judgment action concerns an underinsured motorist coverage dispute between Northwestern National Casualty Company and United Fire and Casualty Company.  Each of the insurers appeals the ruling of the District Court.1  Having carefully reviewed the case, and having considered de novo the disputed issues of South Dakota law, we conclude that no error of law appears and that an opinion in this diversity case would lack precedential value.  Accordingly, we affirm the decision of the District Court without further discussion.  See 8th Cir.  R. 47B.



*
 The HONORABLE JOSEPH F. WEIS, JR., Senior United States Circuit Judge for the United States Court of Appeals, Third Circuit, sitting by designation


1
 The Honorable Richard H. Battey, United States District Judge for the District of South Dakota